         Case 3:17-cv-30050-MGM Document 68 Filed 01/06/21 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
JONATHAN RAMOS,                            )
                                           )
            Plaintiff,                     )
                                           )
       v.                                  )   Civil Action No. 17-30050-MGM
                                           )
                                           )
CITY OF SPRINGFIELD, POLICE OFFICER        )
MATTHEW RIEF, COMMISSIONER JOHN R. )
BARBIERI, MAYOR DOMENIC J. SARNO,          )
and OFFICER HERMINIO RIVAS, Jr.,           )
                                           )
            Defendants.                    )
__________________________________________)

                    MEMORANDUM AND ORDER RE: REPORT AND
                RECOMMENDATION REGARDING CITY OF SPRINGFIELD
                 AND MAYOR DOMENIC SARNO’S MOTION TO DISMISS
                      FOR FAILURE TO PROVIDE DISCOVERY
                                (Dkt. Nos. 53, 66)

                                           January 6, 2021


       Magistrate Judge Katherine A. Robertson has recommended that this court deny the motion

to dismiss for failure to prosecute filed by Defendants City of Springfield and Mayor Domenic J.

Sarno, but that the court instead impose a monetary sanction on Plaintiff’s counsel, payable to the

court, of $1,000 for failing to prosecute this action and noncompliance with a court order. In short,

Judge Robertson concluded that Plaintiff’s conduct in failing to prosecute this action—including

noncompliance with a court order requiring a status report regarding a state-court criminal

proceeding and discovery delays—“merits a sanction, but . . . does not merit the extreme sanction of

dismissal with prejudice.” (Dkt. No. 66 at 6.) The Report and Recommendation notified the parties

that they had fourteen days to file any objections. No objections were filed.

       Based upon the thorough analysis presented in the Report and Recommendation, and noting
         Case 3:17-cv-30050-MGM Document 68 Filed 01/06/21 Page 2 of 2



there are no objections, the court, upon de novo review, hereby ADOPTS the Report and

Recommendation. (Dkt. No. 66.) Based upon this, Defendants’ motion to dismiss (Dkt. No. 53) is

hereby DENIED. In addition, Plaintiff’s counsel is hereby assessed the less severe sanction of court

costs in the amount of $1,000.00, due and payable to “Clerk, U.S. District Court.”

       It is So Ordered.


                                                      _/s/ Mark G. Mastroianni________
                                                      MARK G. MASTROIANNI
                                                      United States District Judge
